                          Case
AO 245C (Rev. 09/19) Amended     5:16-cr-00058-gwc
                             Judgment in a Criminal Case         Document 86 Filed 05/18/20 Page 1 Identify
                                                                                             (NOTE: of 7 Changes with Asterisks (*))
                     Sheet 1


                                        UNITED STATES DISTRICT COURT
                                                     __________  District
                                                           District       of __________
                                                                    of Vermont
                                                                            )
              UNITED STATES OF AMERICA
                                                                            )
                                                                                AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                       FRANKIE HOOVER                                       )   Case Number: 5:16-cr-58-1
                                                                            )   USM Number: 11579-082
Date of Original Judgment:             10/26/2017                           )   Mark A. Kaplan, Esq.
                                       (Or Date of Last Amended Judgment)   )   Defendant’s Attorney


THE DEFENDANT:
✔ pleaded guilty to count(s)
G                              1 of the Superseding Indictment
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                 Nature of Offense                                                           Offense Ended                Count
21:846, 841(b)(1)(B)            Conspiracy to Distribute 28 Grams or More of Cocaine Base                   2/28/2016                   1s

                                and 100 Grams or More of Heroin


       The defendant is sentenced as provided in pages 2 through                7         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
✔ Count(s) 1, 2s-4s
G                                                     ✔ are dismissed on the motion of the United States.
                                                 G is G
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                           5/18/2020
                                                                                Date of Imposition of Judgment
                                                                                /s/ Geoffrey W. Crawford
 -8'*0(17(17(5('21'2&.(7                                                     Signature of Judge
       5/18/2020                                                                Geoffrey W. Crawford, U.S. District Chief Judge
 '$7(BBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                Name and Title of Judge
                                                                                                            5/18/2020
                                                                                Date
                        Case
AO 245C (Rev. 09/19) Amended     5:16-cr-00058-gwc
                              Judgment in a Criminal Case    Document 86 Filed 05/18/20 Page 2 of 7
                     Sheet 2 — Imprisonment                                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                                   Judgment — Page         2     of         7
DEFENDANT: FRANKIE HOOVER
CASE NUMBER: 5:16-cr-58-1

                                                            IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
           *time served, effective 5/18/2020.




G      The court makes the following recommendations to the Bureau of Prisons:




G      The defendant is remanded to the custody of the United States Marshal.

G      The defendant shall surrender to the United States Marshal for this district:
       G     at                                 G    a.m.      G    p.m.      on                                       .

       G     as notified by the United States Marshal.

G      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

       G     before 2 p.m. on                                            .

       G     as notified by the United States Marshal.

       G     as notified by the Probation or Pretrial Services Office.


                                                               RETURN
I have executed this judgment as follows:




       Defendant delivered on                                                        to

at                                                   with a certified copy of this judgment.




                                                                                                UNITED STATES MARSHAL


                                                                         By
                                                                                           DEPUTY UNITED STATES MARSHAL
                         Case
 AO 245C (Rev. 09/19) Amended     5:16-cr-00058-gwc
                               Judgment  in a Criminal Case   Document 86 Filed 05/18/20 Page 3 of 7
                      Sheet 3 — Supervised Release                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment—Page     3       of         7
DEFENDANT: FRANKIE HOOVER
CASE NUMBER: 5:16-cr-58-1
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 four (4) years.




                                                  MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
         G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check if applicable)
4.   G   You   must  make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.   ✔
     G   You   must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   G   You   must  comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   G   You   must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
                        Case
AO 245C (Rev. 09/19) Amended     5:16-cr-00058-gwc
                              Judgment in a Criminal Case   Document 86 Filed 05/18/20 Page 4 of 7
                     Sheet 3A — Supervised Release
                                                                                                        Judgment—Page      4     of        7
DEFENDANT: FRANKIE HOOVER
CASE NUMBER: 5:16-cr-58-1

                                    STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
    You must answer truthfully the questions asked by your probation officer.
    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officerto
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
   If the probation officer determinesEDVHGRQ\RXUFULPLQDOUHFRUGSHUVRQDOKLVWRU\RUFKDUDFWHULVWLFVthat you pose a risk to another
      person (including an organization), the probation officerZLWKWKHSULRUDSSURYDORIWKH&RXUW mayrequire you to notify the person
      about the risk and you must comply with that instruction. The probation officer may contact theperson and confirm that you have
      notified the person about the risk.
   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                      Date
                        Case
AO 245C (Rev. 09/19) Amended     5:16-cr-00058-gwc
                              Judgment in a Criminal Case   Document 86 Filed 05/18/20 Page 5 of 7
                     Sheet 3B — Supervised Release                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                             Judgment—Page       5      of         7
DEFENDANT: FRANKIE HOOVER
CASE NUMBER: 5:16-cr-58-1

                                  ADDITIONAL SUPERVISED RELEASE TERMS

  Upon your return to Vermont, you must remain quarantined in your residence for 14 days, except for activities specifically
  approved in advance by the probation officer.

  The defendant shall report to the court for a hearing twice a year to inform the court of his status while on supervised
  release. The court will schedule the status conference and the defendant is required to attend.

  The defendant shall participate in the Location Monitoring Program for a period of 180 days. You are restricted to your
  residence at all times except for employment; education; religious services; medical, substance abuse, or mental health
  treatment; attorney visits; court appearances; court-ordered obligations; or other activities pre-approved by the probation
  officer (Home Detention). The defendant shall be monitored by location monitoring technology as directed by the
  probation officer, which may include monitoring by: Radio Frequency (RF); Passive or Active Global Positioning Satellite
  (GPS); Voice Recognition; or the SmartLINK facial recognition application. The defendant shall contribute to the cost of
  location monitoring in an amount to be determined by the probation officer based on ability to pay. Installation of the
  location monitoring technology may be delayed to allow the defendant to complete a 14-day quarantine period following
  his release from custody and return to his Vermont residence.

  You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)
  (1)), other electronic communications or data storage devices or media, or office, to a search conducted by a United
  States probation officer. Failure to submit to a search may be grounds for revocation of release. You must warn any other
  occupants that the premises may be subject to searches pursuant to this condition. An officer may conduct a search
  pursuant to this condition only when reasonable suspicion exists that you have violated a condition of supervision and that
  the areas to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a
  reasonable manner.

  You must participate in substance abuse treatment, which may include a substance abuse assessment with a licensed
  substance abuse provider and abide by any programmatic treatment recommendations. This program may include testing
  to determine whether you have reverted to the use of drugs or alcohol. You shall contribute to the cost of services
  rendered based on ability to pay or the availability of third-party payment. You must refrain from the use of alcohol and
  other intoxicants during and after treatment.
                         Case
AO 245C (Rev. 09/19) Amended      5:16-cr-00058-gwc
                              Judgment  in a Criminal Case    Document 86 Filed 05/18/20 Page 6 of 7
                     Sheet 5 — Criminal Monetary Penalties                                                     (NOTE: Identify Changes with Asterisks (*))
                                                                                                      Judgment — Page        6      of          7
DEFENDANT: FRANKIE HOOVER
CASE NUMBER: 5:16-cr-58-1
                                          CRIMINAL MONETARY PENALTIES
    The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                  Assessment           5HVWLWXWLRQ)LQHAVAA Assessment*JVTA AssessPHQW
TOTALS           $ 100.00             $                                $ 2,071.00                    $                        $


G The determination of restitution is deferred until                    . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

Name of Payee                            Total Loss***                        Restitution Ordered                        Priority or Percentage




TOTALS                            $                          0.00         $                          0.00


G    Restitution amount ordered pursuant to plea agreement $

G    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

✔
G    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
     ✔ the interest requirement is waived for
     G                                               ✔ fine
                                                     G              G restitution.
     G the interest requirement for the      G fine          G restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                         Case
AO 245C (Rev. 09/19) Amended      5:16-cr-00058-gwc
                              Judgment in a Criminal Case    Document 86 Filed 05/18/20 Page 7 of 7
                     Sheet 6 — Schedule of Payments                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page      7      of         7
DEFENDANT: FRANKIE HOOVER
CASE NUMBER: 5:16-cr-58-1

                                                  SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                 2,171.00             due immediately, balance due

          G not later than                                     , or
          G in accordance with G C,            G D,      G     E, or    G F below; or
B    G Payment to begin immediately (may be combined with              G C,       G D, or G F below); or
C    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                       (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    G Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    ✔ Special instructions regarding the payment of criminal monetary penalties:
     G
           The $2,071.00 fine is from money seized following defendant's arrest.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G Joint and Several
     Case Number
     Defendant and Co-Defendant Names                                              Joint and Several                Corresponding Payee,
     (including defendant number)                    Total Amount                       Amount                          if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
G The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
